                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

THE CINCINNATI INSURANCE
COMPANY,
                                       Case No. 1:17-CV-00205-BLW
            Plaintiff,
                                       ORDER OF DISMISSAL WITH
vs.                                    PREJUDICE

INDUSTRIAL VENTILATION, INC., and
LIBERTY NORTHWEST MUTUAL
INSURANCE COMPANY,

           Defendants.

INDUSTRIAL VENTILATION, INC.,

           Counterclaimant,

vs.

THE CINCINNATI INSURANCE
COMPANY,

           Counter-Defendant.




ORDER OF DISMISSAL WITH PREJUDICE - 1
        THIS MATTER having come before the Court upon the parties’ Stipulation for Dismissal

with Prejudice, and good cause appearing therefor;

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-entitled

cause of action, including all claims and counterclaims, is dismissed, with prejudice, and with each

of the parties to bear their own attorney fees and costs. The Clerk of the Court is ordered to close

this case.



                                                     DATED: April 12, 2019


                                                     _________________________
                                                     B. Lynn Winmill
                                                     United States District Judge




ORDER OF DISMISSAL WITH PREJUDICE - 2
